917 F.2d 1301Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Raymond R. LATHAM, Plaintiff-Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services,Defendant-Appellee.
No. 90-3101.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Nov. 8, 1990.Rehearing and Rehearing In Banc Denied Dec. 10, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M.J. Garbis, District Judge.  (CA-89-2682-MJG)
Raymond R. Latham, appellant pro se.
Breckinridge Long Willcox, United States Attorney, Barbara Slaymaker Sale, Assistant United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Raymond A. Latham appeals from the district court's order dismissing Latham's actions against the Secretary of Health and Human Services for terminating his social security retirement benefits.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Latham v. Sullivan, CA-89-2682-MJG (D.Md. May 14, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 In view of our disposition of this case, we deny Latham's motion for appointment of counsel